Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Claims 7, 10, 29-39 and 45-46 are allowed. The following is the examiner’s statement for allowance. 
Regarding claim 7, the prior art does not disclose or suggest the following:
“…generate a second digital pulse having a second energy, the second energy being higher than the first energy; prevent the sub-surface wireless charger from beginning wirelessly charging the receiver when a second response is not received from the receiver via the transmitter coil during the second digital pulse; and begin wirelessly charging the receiver when the second response is received from the receiver via the transmitter coil during the second digital pulse.” in combination with the remaining limitations of independent claim 7. Dependent claims 10 and 29 are also allowed.
Regarding claim 30, the prior art does not disclose or suggest the following:
“…generate a second digital pulse having a second energy, the second energy being higher than the first energy; while the transmitter coil is energized during the second digital pulse, determine whether the receiver performs detuning; prevent the sub-surface wireless charger from beginning wirelessly charging the receiver when the controller determines that the receiver performs detuning in response to the second digital pulse; and begin wirelessly charging the receiver when the controller determines that the receiver does not perform detuning in response to the second digital pulse.” in combination with the remaining limitations of independent claim 30.  Dependent claims 31-39 are also allowed.
Regarding claim 45, the prior art does not disclose or suggest the following:
“…generate a second digital pulse having a second energy, the second energy being higher than the first energy; while the transmitter coil is energized during the second digital pulse, determine whether the receiver performs detuning; stop energizing the transmitter coil or reduce an energy level flowing through the transmitter coil when the controller determines that the receiver performs detuning; and begin wirelessly charging the receiver when the controller determines that the receiver does not perform detuning, wherein the controller is further configured to determine whether the receiver performs detuning by determining whether a signal with a frequency has an energy higher than a threshold...” in combination with the remaining limitations of independent claim 45.  
		Regarding claim 46, the prior art does not disclose or suggest the following:
“…generate a second digital pulse having a second energy, the second energy being higher than the first energy; while the transmitter coil is energized during the second digital pulse, determine whether the receiver performs detuning; stop energizing the transmitter coil or reduce an energy level flowing through the transmitter coil when the controller determines that the receiver performs detuning...” in combination with the remaining limitations of independent claim 46.  
	The examiner found LETHELLIER et al. (US 2017/0346348 A1, hereinafter LETHELLIER) and SHELLHAMMER et al. (US 20180131218 A1, hereinafter SHELLHAMMER) to be the closest prior art of record.
LETHELLIER discloses an approach module determining that a wireless power transfer (“WPT”) secondary pad on a vehicle approaching a WPT primary pad is within an approach distance threshold from the primary pad. A pulse module generates an electrical alignment pulse in the primary or secondary pad in response to determining that the secondary pad is within the approach distance. A measurement module determines an amount of magnetic coupling between the primary pad and the secondary pad, and a feedback module that provides an alignment signal to a driver of the vehicle. The alignment signal represents magnetic coupling. The pulse module continues to provide electrical alignment pulses, the measurement module continues to determine an amount of magnetic coupling in response to the electrical alignment pulses, and the feedback module continues to provide alignment signals indicative of an amount of magnetic coupling as the vehicle moves in relation to the primary pad. SHALLHAMMER discloses a wireless charging system wherein the charger transmits a ping signal which is continuously incremented when no charge receiving device response is detected. However, neither reference nor their combination disclose the above missing limitations and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AHMED H OMAR/
Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859